 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNorth American Van Lines, Inc. and North Ameri-can Benevolent Association, Local #1 andNorth American Van Lines Commercial Trans-port Advisory Council, Party in Interest. Case25-CA-16614-2March 10, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn June 27, 1986, Administrative Law JudgeRichard H. Beddow Jr. issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief,1 and the General Counsel filed an an-swering brief. The American Trucking Associa-tions, Inc. filed an amicus curiae brief.The National Labor Relations Board has delegat- 'ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Order.The Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties.2 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversmgthe findings.The Respondent also asserts that the judge's decision is the result ofbias and prejudice and requests an "independent review" by the Boardwith separate findings of fact and conclusions of law. We find the Re-spondent's allegations and request are without merit. As stated by theBoard in Penn Color, Inc. 261 NLRB 395 (1982), "Where is no basis forfinding that bias and partiality existed merely because an admimstrativelaw judge resolved important factual conflicts in favor of the GeneralCounsel's witnesses." Accord: NLRB v. Pittsburgh Steamship Co., 337U.S 656, 659 (1949) ("[T]otal rejection of an opposed view cannot ofitself impugn the integrity or competence of a trier of fact")The North American Benevolent Association's (NABA) status as alabor organization is irrelevant to the findings in this case. Accordingly,we do not pass on the judge's statement that NABA is a labor organiza-tion, or that the Respondent allegedly admitted its labor organizationstatusIn sec. IV, par. 9 the judge correctly stated that the General Counsel'sburden was to make a prima facie showing of employee status, and thatthe burden shifted to the Respondent to defend by showing that the per-sons involved were not in faa employees. The General Counsel was thenentitled to make a rebuttal presentation. Cf, , e g., Licensed Tugmen'sPilots Protective Assn , 138 NLRB 222, 228 (1962). (The General Counselhas the burden to prove Sec. 2(5) "labor organization" status) We find itunnecessary to pass, therefore, on any of the judge's other characteriza-tions of the respective burdens. In the same section, the judge incorrectlystated that certain documents "were not made available in response to theGeneral Counsel's original subpoena" The error is inconsequential. Final-ly, we affirm the judge's disposition of the "evidentiary matters" raised insec. IVNo party excepted to the judge's treatment of the 10(b) issue.288 NLRB No. 11ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, NorthAmerican Van Lines, Inc., Fort Wayne, Indiana,its officers, agents, successors, and assigns, shalltake the action set forth in the Order, except thatthe attached notice is substituted for that of the ad-ministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.The Board also found that the owner-operatorsin the Commercial Transport Division, as a class,are employees within the meaning of the NationalLabor Relations Act.WE WILL NOT dominate, assist, support, or oth-erwise interfere with the formation or administra-tion of North American Van Lines CommercialTransport Division Drivers Advisory Council orany other labor organization of our employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed by Section 7 ofthe Act.WE WILL completely disestablish the DriversAdvisory Council.NORTH AMERICAN VAN LINES, INC.J. Frederick Gatzke, Esq. and Cornell A. Overstreet, Esq.,for the General Counsel.Duane L. Aldrich, Esq., of Washington, D.C.James H. Coil, III, Esq. and Diane L. Prucino, Esq., ofAtlanta, Georgia. •Thomas A. Cox, Esq., of Fort Wayne, Indiana, for theRespondent.Thomas Boswell, of Wood River, Illinois, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW, JR., Administrative Law Judge.This matter was heard in Fort Wayne, Indiana, on vari-ous dates in January, February, March, and September1985. Subsequently, briefs were filed by the GeneralCounsel and Respondent and, in accordance with a spe-cial procedure, reply briefs also were filed. NORTH AMERICAN VAN LINES39The proceeding is based on a charge by the NorthAmerican Benevolent Association, Local No. 1 (NABA),filed on 13 August 1984. The Regional Director's com-plaint, dated 28 September 1984, alleges that RespondentNorth American Van Lines, Inc. of Fort Wayne, Indi-ana, violated Section 8(a)(1) and (2) of the NationalLabor Relations Act by dominating and intefering withthe formation and administration of, and rendering un-lawful assistance and support to, a labor organization. Ona review of the entire record in this case and from myobservation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation, with a princi-pal place of business in Fort Wayne, Indiana. It engagesin interstate and intrastate motor transportation, princi-pally as an irregular route common carrier of generalcommodities. It admits that it annually derives gross rev-enues in excess of $50,000 from the transportation offreight directly from Indiana to points outside Indianaand that it derives annual gross revenues in excess of$500,000, and I find that it is an employer engaged in,commerce within the meaning of Section 2(2), (6), and,.(7) of the Act. It also is admitted that the Benevolent As-sociation is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICEThe Respondent is a well-established, certified motorcommon carrier of used household goods. Traditionally,it has performed transportation services through the useof agents and drivers who are owner-operators operatingunder a leasing contract with the carrier. Over the yearsits operations grew and evolved and, in addition to thetransportation of household goods, it became involvedwith the movement of commodities having similar trans-portation characteristics, such as new furniture (which istransported either "cartoned" or blanket wrapped), aswell as electronics and other high value products. Since1980, with the advent of a .substantial reduction of regu-lation by the Interstate Commerce Commission, the Re-spondent further expanded its scope of operation into thetransportation of general commercial freight and it hasnow become the largest irregular route, motor carrier oftruckload traffic. During the course of the hearing, theNorfolk Southern Corporation purchased Respondentand, effective 21 June 1985, it became a subsidiary ofthat company, along with the Norfolk and Western Rail-way Company and Southern Railway Company. As ofthe close of the hearing on 5 September one of Respond-ent's vice presidents was unaware of any managerial oroperational changes in Respondent, except that he wasaware of an advertisement that acknowledged the acqui-sition. Jointly, the railroads comprise the largest railsystem in the United States and, at the present time, theparent company also is seeking approval of a proposal toacquire the Conrail system.The Respondent conducts its motor carrier operationsthrough three product-related divisions: commercialtransportation division (CT), formerly called new prod-ucts division; household goods division (HHG), recentlyrenamed relocation systems, and high value products di-vision (HVP), which formerly was designated the elec-tronics division.Respondent's headquarters in Fort Wayne utilizes theservices of various managerial, operational, clerical, andrelated employees, not including drivers. It also uses theservices of various agents, especially in the householdgoods area.Although it owns a fleet of over 8000 trailers, Re-spondents does not directly own any tractors. Instead, itenters into leasing contracts, predominantly with individ-uals, described as owner-operators, who provide thetractor and performs the over-the-road driving. Thesetractors are predominantly acquired by operatorsthrough the Respondent's financial services affiliate,which entity holds the title for the vehicle until at leastsuch time as financial obligations for the purchase of theequipment are satisfied, and the driver request transfer ofthe title. Other than its office, training, dispatching, andrelated equipment, Respondent's only specific direct cap-ital investment is in its trailers.The high value products division utilized the servicesof 500 to 600 owner-operators, and derives annual reve-nues of approximately $125 million, while the householdgoods division has 400 to 500 owner-operators andannual revenues of $230 million. The commercial prod-ucts division has 2500-2600 owner-operators and reve-nues of $230 million annually.Commercial products is further divided into four sepa-rate fleets. The uncartoned fleet (blanket wrap) has ap-proximately 225 owner-operators and specializes in thetransportation of new furniture and fixtures that are notpackaged in boxes or other containers. The dedicatedfleet (turn fleet), utilizes 200 owner-operators and pro-vides services to shippers with regular and time-criticaltransportation needs. The double-operation fleet, withanother 200 owner-operators, also provides transporta-tion services to shippers with timely transit requirements,utilizing two drivers per tractor. The approximately 1800remaining owner-operators make up the random fleet,which performs the majority of the division's services bytransporting freight on a call-on demand, irregular basis.Commercial products primarily utilizes owner-opera-tors with one tractor; however, there are 85 owners ofmore than 1 tractor with an aggregate of 336 vehicles.The largest of these owners has 61 tractors, severalowners have between 13 and 19, and one has about 25.Additionally, 17 owner-operators are incorporated, 12 ofwhich are multiple vehicle owners.In the latter part of 1982, the Interstate CommerceCommission (ICC) began an investigation proceeding todetermine whether the Respondent had engaged in un-reasonable practices pertaining to its dealings withowner-operators in violation of applicable rules and reg-ulations. A hearing was held on 16 March 1984, and anadministrative law judge issued a decision that set forth adetailed factual summary of Respondent's operations andfound that Respondent had engaged in described unrea-sonable practices, and proposed various remedial actions. 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA copy of this decision was made a part of the record,over Respondent's objections. Subsequent to the close ofthis hearing Respondent's counsel forwarded a copy of adecision dated 12 November 1985 in which the entireInterstate Commerce Commission, with three commis-sioners dissenting, discontinued the proceeding on juris-dictional grounds, finding that the dealing between Re-spondent and its owner-operators did not constitute apractice related to transportation or service within themeaning of the statute.Under the circumstances, I take official notice of thelatter decision of the Interstate Commerce Commission.Hearings relative to the ICC investigation began inJanuary 1983 and continued on intermittent datesthrough September 1983. Contemporaneously with thesehearings, Respondent began to pursue a concept originat-ed by John Bowron, a former executive vice presidentfor Commercial Transport Fleet Operations. Bowron'sconcept involved the creation of a "Drivers AdvisoryCouncil" designed to provide a means and forum forfeedback and communications of ideas and policies be-tween management and drivers. Bowron, who hadworked with a similar concept in Respondent's Canadianaffiliate, received the concurrence of Respondent's gen-eral counsel and decided in late 1982 that it was time togo ahead with the concept. Preliminary meetings wereheld among management personnel and then with someowner-operators in various parts of the country. Byletter dated 18 April 1983, Vice President of OperationsMark Hobz,ek announced the decision in a special bulle-tin that told of the Company's plan to establish a councilof owner-operators that would meet quarterly beginningin June, and he requested that persons interested in par-ticipating let him know.During this same period of time Respondent alsobecame involved in a dispute that resulted in a chargebrought before this Board. During November 1982, aftera series of disagreements with management, Thomas Bos-well became a member and activist in the BenevolentAssociation. He was confronted by then Director ofContractor Relations Dick Taylor while distributing as-sociation newsletters in the owner-operator lounge andrequested to stop. Subsequently, he again was observeddistributing newsletters to tractors parked at Respond-ent's Fort Wayne facility; shortly thereafter, his contractwas terminated. A charge was made and a complaintwas issued by the Board. The dispute was resolved in asettlement that resulted in Boswell's reaffiliation with Re-spondent.After Boswell returned as an owner-operator in mid-April 1983, he volunteered to serve on the advisorycouncil, but subsequently received a letter saying he hadnot been selected.The first meeting of the council was held in June 1983.Subsequent regular meetings occurred in October andDecember 1983 and April, July, and October 1984. Eachmeeting lasted for 2 days and was attended by 12 owner-operator council members, plus Director of ContractorRelations Kevin Lewis, several other management offi-cials, and a secretary, who took minutes of all the meet-ings. A letter prepared by Lewis was sent to all driversin the fleet describing the highlights of what occurred ateach meeting.Attendance at the meetings was limited to councilmembers and authorized management personnel. ThomasBoswell made an attempt to attend a meeting in July1984, but was informed by Lewis that it was a closedmeeting, and was told to leave.In August, Boswell, on behalf of the benevolent asso-ciation, filed the charge underlying these proceedings.III. ISSUESSection 8(a)(2) and (1) of the Act proscribes conductby an employer that dominates and interferes with, orprovides unlawful assistance and support to, a labor or-ganization. Here, it is shown that Respondent establisheda "Drivers Advisory Council" of so called owner-opera-tors. The circumstances under which the council was or-ganized and operated raise the issues of (1) whether thecouncil is a labor organization and (2) whether Respond-ent dominated and interfered with the formation and ad-ministration of the council and provided it with unlawfulassistance and support.Respondent denies the Council's status as a labor orga-nization and, most specifically, pleads that the drivers in-volved are each independent contractors and are not em-ployees whose working conditions are subject to the pro-visions of the Act. Accordingly, the preliminary issue ispresented whether the owner-operators who perform Re-spondent's transportation services are properly classifiedas employees or independent contractors.IV. EVIDENTIARY MA! MRSOn brief, Respondent again raises several evidentiarymatters, the first of which relates to the admission intoevidence of the initial decision of the administrative lawjudge in the proceeding before the Interstate CommerceCommission As noted, the Respondent has submitted acopy of a final decision by the Commission dismissingthat proceeding.Here, I fmd the admission into evidence of a public de-cision of a Federal agency falls within an exception tothe hearsay rules, and that the document is clearly ad-missible. Respondent also argues that the decision is notentitled to be given any weight. In the instant case, theGeneral Counsel has fully developed a record independ-ently of that presented in the ICC proceeding and Itherefore rely on this record in reaching my decision re-garding the independent contractor•employee status ofRespondent's drivers. Although there was no necessityfor turning to any particular factual conclusions reachedin this other proceeding, a perfunctory review makes itclear that the General Counsel did utilize that decision informulating his presentation in this proceeding and thereappears to be an obvious repetition of common or similarinformation. I find such background information espe-cially relevant to any evaluation of the consistency ofwitnesses testimony in this hearing. The factual findingin the ICC decision in numerous instances has been ex-plained and corroborated on this record and I find that itenhances the inherent trustworthiness of the administra-tive law judges' recitation of facts concerning common NORTH AMERICAN VAN LINES41areas of inquiry. Under these circumstances, I find that itis appropriate to give relevant weight to matters set forthin the ICC decision, especially concerning backgroundinformation and the testimony of common witnesses orevidence of common events. Accordingly, Respondent'srequest that it be stricken from the record and given noweight is denied.Second, Respondent argues that several exhibits, con-sisting of notes and minutes of the drivers advisory coun-cil meetings and various "Owner-operator AnalysisForms," are unreliable hearsay and should be excluded.First, it is noted that the notes and minutes were pre-pared by Respondent's director of contractor relations,Kevin Lewis, in the course of his duties and retained asgeneral business documents in Respondent's files. Lewiswas examined extensively by both the General Counseland Respondent and, to the extent the notes indicatedcomments by other individuals, many of these same per-sons, such as Respondent's present vice president, JamesPhillabaum, also were examined extensively. The testi-mony tends to corroborate the reliability of the exhibitsand, otherwise, there is no claim that other declarants,specifically drivers who were members of the Council,could not have been called to testify about particular no-tation of their comments.The information in the analysis form recites, amongother things, comments recorded by Respondent's coun-selors concerning their phone discussions with driversand their actions taken on problems. The counselor'snotes paraphrase remarks made by drivers and are re-corded on specific forms supplied by Respondent. Theyare used by Respondent as support for termination orother actions dealing with drivers and are retained in Re-spondent's business files.Specifically, I find that the exhibits that purport to bestatements of council members and other drivers are non-hearsay inasmuch as the notes are offered to show thatpersons made statements and not to show the specifictruthfulness of the comments attributed to them. The no-tation of comments in the context of minutes of thecouncil meetings and reports of phone conversations be-tween a driver and his counselor also convey a presenttense impression and, overall, these records of regularlyand routinely conducted business activity show not onlytrustworthiness but also indicate that the informationcontained is of more probative value than possible otherreasonably procurable information. Accordingly, I findthat even if the comments were considered to be hear-say, they are relevant, display clear evidence of trust-worthiness, and are otherwise admissible and entitled toconsideration under the regular business records excep-tion to the hearsay rule. Accordingly, I affirm my rulingadmitting these exhibits.Finally, Respondent objects to the receipt into evi-dence of certain confidential job evaluations made byRespondent of its dispatchers and counselors. These doc-uments were offered at a continued hearing as part of theGeneral Counsel's rebuttal presentation subsequent to theissuance of a subpoena, Respondent's refusal to honor thesubpoena, and an order of the United States districtcourt, dated 18 June 1985, that enforced the subpoena.The court also ruled that it was not within the districtcourt's province to make an evidentiary ruling of thepropriety of the evidence as rebuttal and it deferred tothe administrative law judge the issue of whether theevaluations were properly admissible as rebuttal evi-dence. Otherwise, the court held that the privacy inter-ests of the counselors and the dispatchers could be pro-tected by redacting their names from the evaluations andby using pseudonyms in the place of their real names. Atthe further hearing subsequent to the court's decision, Ireceived the proffered evaluations, but I reserved aruling on their admissibility until the matter could bebriefed.Respondent argues that the rebuttal process may notbe used to present evidence that might appropriatelyhave been introduced in the case-in-chief, and that thepresentation of these documents is an effort by the Gen-eral Counsel to reopen his case-in-chief and pursue anentirely new line of inquiry to buttress his contentionthat Respondent's Commercial Transport disptachers andcounselors act as supervisors.As otherwise discussed, a party who claims as a de-fense to an unfair labor practice charge that the personsinvolved are not in fact employees, bears the burden ofproving this claim. Under these circumstances, it is espe-cially appropriate for the General Counsel to utilize therebuttal process to answer Respondent's defense. Thus,in the light of Respondent's pleaded defense that its driv-ers are not employees, the General Counsel was requiredonly to make a prima facie showing of employee status.The burden then rests on Respondent to support it de-fense and the General Counsel was entitled to make anappropriate rebuttal presentation. Here, as a matter ofprocedural convenience and as an aid to the timeliness ofthe hearing process, the General Counsel went wellbeyond his initial burden in his presentation of a primafacie case; however, by so doing he cannot be precludedfrom responding to the Respondent's evidentiary thrustin the presentation of its pleaded defense. Here, I alsonote that the documents apparently were not made avail-able in response to the General Counsel's original sub-poena of documents at the beginning of the hearing.However, subsequent testimony identified the existenceof such documents as potentially relevant material perti-nent to the issue of supervisory status of dispatchers andcounselors and control, a key element in evaluation ofthe employee status issues, as well as the possibility of in-consistent testimony by Respondent's witnesses.Under these circumstances, I conclude that the confi-dential job evaluations of Respondent's dispatchers andcounselors as introduced into evidence as General Coun-sel's Exhibits 142-211 constitute proper and material re-buttal evidence, and they are admitted into evidence.V. INDEPENDENT CONTRACTOR STATUS-APPLICABLE LEGAL STANDARDSection 2(3) of the National Labor Relations Act pro-vides that coverage is extended to "employees," but notto "individuals having the status of an independent con-tractor." As noted by Respondent, this express statutoryexclusion of independent contractors was not containedin the original Act, but was added by Congress in 1974. 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent asserts that the Congressional intent was toremedy what was viewed as the Board's previous overlybroad definition of the term "employee," by clarifyingthe Act to exclude persons having the status of indepe-dent contractors in the traditional sense. The term "inde-pendent contractor" was not defined in the Act; howev-er, the Board and Federal courts have since devised anevaluation based on the common-law agency test to de-termine whether a individual is an employee or an inde-pendent contractor. See NLRB v. United Insurance Co.,390 U.S 254 (1968), and Seafarers Local 777 v. NLRB,603 F.2d 862, 909 (D.C. Cir. 1978); Tarheels Coals, 253NLRB 563, 566 (1980).Here, I also find that standard rules of constructiongeneraly place the burden of proof on one who claimsthe benefit of a statutory exclusion, U.S. v. First CityNatl. Bank, 386 U.S. 361 (1967). It also is recognizedthat exemptions generally are to be narrowly, but sensi-bly construed to give effect to statutory purposes andthat such construction should not reach a result at vari-ance with the policy of an Act or serve to destroy theremedial processes of the Act as a whole, Brennan v.Valley Towing Co., 515 F.2d 100 (1975).In Abell Publishing Co., 270 NLRB 1200 (1984), theBoard, citing Fort Wayne Newspapers, 263 NLRB 854(1982), restated the common law "right to control" testas follows:If the alleged employer retains the right to con-trol the manner and means by which the [job] re-sults are to be accomplished, the person who per-forms the service is an employee. If only the resultsare controlled, the person performing the services isan independent contractor.In Standard Oil Co., 230 NLRB 967 (1977), cited bythe General Counsel, the Board used the general provi-sions of the Restatement 2d, Agency 220 (1985), and setforth standards that parallel the Restatement, stating:Among factors considered significant at commonlaw in connection with the "right to control" test indetermining whether an employment relationshipexists are (1) whether individuals perform functionsthat are an essential part of the Company's normaloperation or operate an independent business; (2)whether they have a permanent working arrange-ment with the Company which will ordinarily con-tinue as long as performance is satisfactory; (3)whether they do business in the Company's namewith assistance and guidance from the Company'spersonnel and ordinarily sell only the Company'sproducts; (4) whether the agreement which containsthe terms and conditions under which they operateis promulgated and changed unilaterally by theCompany; (5) whether they account to the Compa-ny for the funds they collect under a regular report-ing procedure prescribed by the Company; (6)whether particular skills are required for the oper-ations subject to the contract; (7) whether theyhave a proprietary interest in the work in whichthey are engaged; and (8) whether they have theopportunity to make decisions which involve riskstaken by the independent businessman which mayresult in profit or loss.As noted both by the General Counsel and the Re-spondent, the test is not easy or definitive in its applica-tion. Over the years, various incidents of the relationshiphave been assessed as being most significant in certaincircumstances, but no particular factors are decisive. TheBoard has exercised a wide-ranging discretion in its eval-uation of various factors under varying circumstances,resulting in a history of case law where seemingly inap-posite decisions are not uncommon and here, the respec-tive parties each cite numerous such past evaluations insupoport of their respective positions.Respondent specifically urges that significant indica-tors of independent contractor status are whether theowner-operator has an investment in his equipment andbears the entrepreneurial risks of profit and loss, whetherthe parties intended to create an independent contractorrelationship, and whether the parties' dealings with eachother are consistent with such a relationship. Respondentalso relies on the Board's recent decision in Don BassTrucking, 275 NLRB 1172 (1985), especially in regard tothe effect of compliance with Government regulations asevidence of employer-type control.The General Counsel also argues that given the com-plex and somewhat novel nature of Respondent's oper-ations, prior cases may be of little precedential valuehere, and he urges that the case be judged on an ad hocbasis within the frame work of Standard Oil, supra.I have reviewed the record in light of the cases cited,as well as other recent decisions of the Board. Therecord was developed through detailed examination onnumerous documents and direct and cross-examination ofmany owner-operators, managers, and operational per-sonnel. Despite the lengthy record developed, I find thatfew basic facts are seriously in dispute. The parties, how-ever, differ sharply on what factual conclusion or inter-pretations are to be drawn.VI. INDEPENDENT CONTRACTOR STATUS-FACTUALBACKGROUNDThe principal aspects of Respondent's management-driver relationship cover several major areas, specifical-ly: recruitment and training, fmancing and licensing ofequipment, the contractual agreement and its termina-tion; day-to-day operations, and, in a broad scene, theoverall nature of Respondent's business. The record willbe discussed in terms of predominant or significant oc-currences; however, it is recognized that these conclu-sions are not descriptions of absolutes. Thus, it is ac-knowledged that the record may contain exceptions orexamples of conflicting occurrences that tend to indicatethat there are some fleet operators of individual owner-operators who, by virtue of their relative financial inde-pendence or other entrepreneurial factors, may have de-veloped and maintained an independence untypical of thevast majority of Respondent's mainstream drivers. Ac-cordingly, the following evidentiary descriptions are di-rected at the predominant management-driver relation-ship and are not intended to preclude recognition of NORTH AMERICAN VAN LINES43some individual situations that could show a true inde-pendent status for some owner-operators.1As noted above, Respondent's commercial transportfleet has undergone major growth over the last severalyears. Also, the drivers utilized by this fleet show an ex-tremely high annual turnover rate. Specifically, in 1984,1154 drivers left out of a total of 2589 drivers active atthe end of the year, a turnover rate of approximately 45percent. As a result of these factors, Respondent has en-gaged in extensive recruitment of prospective drivers.While it expresses a preference for obtaining experi-enced, Department of Transportation (DOT) qualifieddrivers who own a tractor, it recognizes the reality thatit can obtain only a few such drivers. Accordingly, itmaintains a recruiting department that seeks out new re-cruits on a basically continuous basis for training pro-grams that occur repeatedly through the year. It reliesheavily on advertisements in newspapers and magazines.A key feature in such advertisements is an indication thatno experience is necessary. For example, in the ArmyTimes, Respondent's advertisement in part reads:We will train you. Free•over 70% our 0-0s hadnever driven a rig before. We will teach you whatyou need to know. And teach you right for free.Respondent's ads also play up to a driver's interest inindependence, emphasizingHave you ever dreamed of owning and operatingyour own successful business? If so, we'd like totalk to you. We are North American Van Lines,and we move our shippers' goods•both householdgoods and new manufactured products•with a fleetof owner-operators. Independent business men whoown their own trucks. Run their own lives. Settheir own hours. And answer to themselves.Selection for training is done on a first come, firstserve basis after an individual has first talked on thephone with a recruiter, reviewed other promotional ma-terial (which included descriptions of the lifestyle of adriver and comments that they run their own businesswithout supervision from Respondent), and returned asigned "Statement of Understanding" that he will oper-ate on a self-employment basis, as well as a DOT requestfor qualification and certification (including physical anddriver's record information), and a credit statement appli-cable to his purchase of a tractor through Respondent.Training generally consists of a 2-week course, whichapproximately 70 percent of the new drivers attend.Other applicants, who already are DOT-qualified driv-ers, take a shorter course. The training consists of in-struction in DOT requirements, paperwork handling, in-struction on business aspects of working with Respond-ent, and driving instruction. On successful completion ofa written and driving test, the new driver signs a con-tractor's hauling agreement. The terms of the agreementare the same for all drivers in the commercial transport'This, however, could present a situation where a multiunit contractorcould be considered to be a supervisor of persons employed to drive histractors.division and are not negotiable on an individual basis.Some drivers have attempted to Write in changes butthey have not been honored. Respondent's director offleet development testified that the training expenses(drivers pay their own room and board) is outcosted tothe various fleets at a rate of $970 per driver. AlthoughRespondent contends that such costs are recouped by areduced rate of compensation for a driver's first , 65,000miles, this lower rate is paid to any driver who has notcovered 65,000 miles in the previous 12 months. Other-wise, Respondent specifically refers to its payment of 4cents a mile "hauling premium" for drivers operatingover 65,000 miles annually.With rare exceptions, lead drivers for multiunit opera-tors also undergo the training programs. Respondent oth-erwise controls the circumstances under which an exist-ing operator can become a multiunit operator by requir-ing him to have a good operating and safety record anda recommendation from his dispatch, it allows operatorto become a multiunit operator.Although Respondent's advertising portrays the driv-er's position as an opportunity to invest in a business, therecruits primarily appear to be persons who liked theidea of having a job where a boss is not always lookingover their shoulder and who are otherwise willing toinvest in the downpayment of several thousand dollarsfor a tractor. In effect, this downpayment appears to becomparable to a franchise or the brokerage fee paid toRespondent in exchange for the right to operate underRespondent's authority hauling freight obtained by Re-spondent's solicitation efforts.Respondent considers a driver's willingness to invest inthe position as some indication of his reliability; howev-er, it appears that Respondent also makes use of the in-vestment and the corresponding indebtedness as a moti-vational tool to maximize the driver's willingness tocomply with the Company's efforts to control the dis-patch of traffic.Respondent presents the driver's "ownership" of atractor as a principal indication of a proprietary interestin an independent business; however, approximately 95percent of all drivers obtain and finance a tractor fromRespondent, financing it through a division of the Com-pany. The Company generally offers recruits a choicefrom two new models, the brands of which may changefrom year to year and, when available, the choice of aused tractor turned in by other drivers. The conditionalsales agreement entered into provides for an accelerationof the debt due on the truck on the termination of thedriver's hauling agreement with the Company, for what-ever reason. While Respondent does permit drivers tobring their own tractors into the fleet, the tractor mustmeet basic DOT specifications and, in addition, companyspecifications regarding age, horsepower, axles, size, andcosmetic condition. Currently, the usual downpayment is10 percent, with a 5-year term at 8 percent, an effectiverate of 14.2 percent. The note is usually transferred byRespondent to a financial institution; however, Respond-ent regularly deducts payments from the driver commis-sions and forwards them to the note holder. 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDShippers make damage claims against the Companyrather than individual drivers, but most cargo claims in-volving driver's negligence are charged back to thedriver at a maximum of $50 per shipment, while claimsresulting from failure to follow "seal procedure" areshared by Respondent and the drivers up to a maximumcharge back of 50 percent. With the exception of thebase plate license, Respondent pays for and "assists" thedrivers in obtaining all other required permits and li-censes at no cost.The General Counsel emphasizes that Respondent'sconditional sales contract differs from that of a typicalsales contract by the absence of a late-payment penaltyprovision. In contrast, Respondent's contract authorizesthe secured party to advance payments on behalf of thedebtor, requiring only that the debtor repay these ad-vances. Thus, when a driver's mileage commission is in-sufficient to cover the installment payment due on thetractor, Respondent, who otherwise automatically de-ducts the payment from the commission, advances pay-ment penalty free. This, in effect, amounts to an interest-free loan provided to drivers whose commissions do notcover the amount of the installment payment, a proce-dure that lessens the risk of loss in the investment thatwould normally be borne by an independent contractor.Respondent also finances for free all other debits that adriver may accumulate, with the exception of the interestit charges on specifically issued sidenotes. The actual av-erage debit balance per driver in the commercial trans-.port fleet is near $300 per week, an average total financ-ing of driver operations by Respondent of approximately$780,000 weekly.All company-financed tractors are registered in Indi-ana under Respondent's name and the title remains inRespondent's name, even after all payments are made,unless a driver then makes a specific effort to requestthat the title be issued in his own name. Although excep-tions are sometimes authorized, Respondent also requiresthat drivers who operate financed tractors conffilt with itbefore making repairs and it often requires drivers toreturn vehicles to Fort Wayne for repair. Of currentdrivers in the commercial transport division, 100 origi-nally had their own titles and 100 others had titles trans-ferred to them on completion of payment. The tractorpurchase-finance arrangement also is contingent on thedriver maintaining his hauling agreement with the Com-pany and the agreement specifically provides that all fi-nancing be satisfied at the time of contract termination.If outside financing is not arranged, Respondent willeither "buy back" the driver's equity or repossess theunit.Respondent also requires each contracting driver tomaintain a $3000 "reserve fund," started by a $500 de-posit and increased with a $20 weekly withholding. Thisfund is designed to offset any debit balance existing atthe time of termination.Respondent points out that the Company goes to greatlengths to ensure that every driver who signs a contractintends to assume the status of an independent contractorand each driver must sign a statement of understandingin which he acknowledges that he will be self-employed.The contract also provides that the drivers shall not betreated as employees of North American for purposes ofthe Federal Insurance Contributions Act, the Social Se-curity Act, the Federal Unemployment Tax Act, orincome tax withholdings, and Respondent makes nowithholdings from payment to drivers for these purposes.In 1973, the Internal Revenue Service issued a memoran-dum of technical advice in which it concluded that theCompany's owner-operators constituted independentcontractors rather than employees for Federal employ-ment tax purposes. That memorandum also concludedthat, to the extent owner-operators hire assistants to per-form services under their direction and control, theyconstitute employers of such assistants for purposes ofFederal tax liabilities.Respondent also points out that its drivers do notenjoy the numerous benefits and other attributes of em-ployment enjoyed by its many clerical and other compa-ny personnel, who admittedly are employees. Instead,the drivers' direct compensation is based on a cents-per-miles formula that decreases as the length of a trip in-creases, and it varies whether the trailer is carryingfreight or empty (deadhead). The rate increases by 4cents a mile after a unit runs 65,000 authorized miles in a12-month period, and additional compensation is provid-ed for performing accessorial services, such as makingmultiple pickup and delivery stops, or for authorized de-tention of layover time. Also, the payment of cash bo-nuses as an inducement for hauling critical loads alsooccurs frequently and the total amount of such paymentsby the commercial transport division in 1984 was inexcess of $750,000.Respondent provides a variety of programs and meansto support the drivers in the performance of their haul-ing services. It has established several fleet service facili-ties where, in addition to providing a convenient placefor drivers to purchase fuel and obtain oil changes, lubes,and trailer repairs, there are shower facilities, laundry fa-cilities, and a lounge, all of which Respondent providesfree of cost. Respondent also issues owner-operator bul-letins and other guidelines that apprise the drivers of itspolicies and procedures and offer suggestions on how toaccomplish the job. It also has a fleet registration depart-ment that assists drivers in obtaining any Federal or statepermits and licensing that are required.Respondent provides drivers with all necessary freightdocuments and other necessary paperwork as well as allrequired forms for their obtaining collision, comprehen-sive, public liability and property damage, bobtail insur-ance, and medical and dental coverage. The driver is re-quired to have collision insurance and comprehensive isrequired if he finances his tractor through the Company.Bobtail insurance is mandatory whether the tractor ispurchased through Respondent or outside. If the driverdecides to procure the mandatory public liability andproperty damage insurance through a source other thanRespondent, he receives increased compensation fromRespondent at the rate of 1 cent per dispatched mile. De-ductions for workman's compensation coverage are alsomandatory and when this practice began about 3 yearsago, Respondent correspondingly increased compensa- NORTH AMERICAN VAN LINES45tion to 7 cents per mile to offset the increased cost to thedriver.Respondent provides a comprehensive system of ad-vances and loans to its drivers, which are authorized bythe dispatcher after a driver has agreed to take a particu-lar load. Generally, the advance is made through a"Comecheck" system with a service charge paid by thedriver. Advances generally are at a rate of 30 cents amile plus $50 up to $1000, and are debited by the Re-spondent against the mileage commission paid for thatload when the weekly statement is made out. Other ad-vances and side loans can be obtained through permis-sion of a driver's "counselor" in order to cover specialexpenses, such as fines and major repairs, that are unre-lated to a particular load.Respondent's statistics for 1983 and 1984 show that thecommercial transport division had 2501 and 2589 activecontractors, respectively, at the end of each year, andthat during the same years it terminated 622 and 1154,respectively. While the turnover for 1984 approached arate of 50 percent, Respondent indicated that an averagefor the 2 years is approximately 26 percent.Respondent's records of terminations have a space forindicating whether the termination was initiated by theCompany or the driver, and Respondent contends thatapproximately 95 percent of the contract terminationsthat occurred during these 2 years were actually owner-operator initiated. Many different reasons are listed forboth driver-initiated and admitted company-initiated ter-mination, including: fleet changes, 254; away from home,174; family, 128; unknown, 127; dissatisfied/not suited,115; insufficient income, 105; health, 105; accident, 24;abandoned unit, 50; other, 512; disqualified, 58; poor per-formance, 49; and high debit, 22. Respondent contendsthat only the latter three reasons truly reflect terminationat the Company's initiative. I find, however, that the so-called driver initiated termination, such as "away fromhome," dissatisfied/not suited, and "insufficient income,"as further discussed below, appear to be highly influ-enced by Respondent's manipulation of the driversthrough its dispatch procedures and therefore reflect ter-minations that can be considered relevant to the matterof company control over drivers.With the exception of an initial period of 35 days, thelease agreement entered into between Respondent and itsdrivers continues in effect indefinitely, subject only tothe rights of either party to terminate upon 30 days'notice and the Company's further right to terminate forany of six reasons specified in the contract. As part of itstermination process and its apparent effort to influencethe manner in which drivers operate under their haulingagreement, the commercial transport fleet administrationdepartment uses a form letter, commonly referred to as a30-day letter, admittedly to attempt to motivate im-proved performance by drivers who have incurred ahigh debit balance or caused customer service failures.The letter informs the driver that the Company viewsthe problem in a serious light and will review his run-ning record at the end of 30 days to determine whetherit wishes to continue the contractual relationship. Suchletters usually are read to and discussed with the driverover the telephone by his counselor. Respondent assertsthat the issuance of a 30-day letter does not indicate thata decision has been made to terminate and, at the conclu-sion of the 30-day period, the driver's record is re-viewed, usually by his counselor, and a decision is madewhether to continue the contractual relationship, to issueanother 30-day letter, or to terminate.Despite the high turnover rate, many drivers adjustsuccessfully to the lifestyle and practices involved and,as evidenced by the work histories of several witnesses,the "indefinite" contract term can continue for as manyas 12 years. Moreover, as indicated, 254 drivers "termi-nated" from the commercial transport fleet during 1983and 1984 actually did not leave completely but"changed" or transferred, to one of Respondent's otherfleets or divisions.The change or transfer from one fleet to another isgenerally understood by drivers to be a form of advance-ment. Although some recruits may initially enter anotherfleet, the vast majority of new drivers begin with thecommercial transport division "random" fleet. Respond-ent, however, tells recruits about the possibility of trans-fer and, in fact, its recruiting brochure specifically usesthe phrase "request transfer," and recruits are told that itis an advancement opportunity. Respondent, however,argues that selection by another division is an independ-ent contractual event and is not a transfer. One driverspecifically testified that his class was repeatedly toldthat if they kept their nose clean, were accident free, didtheir job, and were not troublemakers that they could beup for better runs and for opportunities in the dedicatedfleet, which made more money. Also, regular companybulletins to the random fleet drivers emphasizes the op-portunity for increased income in the "uncartoned" fleet.The "uncartoned" gets 90 percent of its drivers fromrandom and it holds out to transfers the opportunity forincreased income, more personalized dispatch proce-dures, and working more with the same customers.During the period 1 January 1983 through 14 January1985, 183 commercial transport drivers transferred to the"high value products" division (18 went in the reverse).The selection process involves a review of the factors re-corded in the driver's file and the driver's "counselor" ordispatch supervisor is usually questioned by managementpersonnel in the hiring fleet of division. Inquiries aremade regarding the driver's performance record in rela-tion to factors such as on time pickup and delivering andeffective "communication" with dispatchers and custom-ers. In this connection, the General Counsel argues thatin the context used, the term "effective communication"means "getting along" and that it should be inferred thatit indicates an evaluation of how well the driver has co-operated with Respondent's efforts to dispatch traffic.A vice president of operations and administration testi-fied that most random drivers perceive the "dedicated"fleet as something better as it invloves more stable runs,and that most dedicated fleet drivers do not desire to goback to random, and that such drivers have more activi-ty than random drivers. A communication to randomdrivers in the company newsletter for January-February1983 stated that the minimum qualifications for consider-ation for selection to the "turn fleet" (dedicated) were 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1500 miles per week, be in the top 25 percent of the fleetaccording to "quality assurance" ratings, and be recom-mended by their "supervisor." Although Respondent dis-claims the aecurracy of matters ,printed in its newsletters,especially the use of the term "supervisor," and it furtherasserts that the procedures discussed were not followedor have since been changed, there is no indication thatRespondent published any correction of this information.Otherwise, I find that the newsletter article is generallyconsistent with testimony describing the selection proc-ess and is indicative of the Company's managerial proce-dures and practices. And, although some company wit-nesses disclaim their use or reliance on "quality assur-ance" ratings, I find that these ratings, as further dis-cussed below, are accepted managerial tools used toevaluate the performance of drivers.The manager of the dedicated fleet testified that in theselection process he would review the driver's personalfile, looking for such things as delay forms and customercomplaints, time out of service, miles per week, and utili-zation, which is a driver's loads in a week. With regardto miles/week, Respondent indicated that 1500 miles!-week would be an acceptable figure. One former drivertestified he was rejected for turn fleet consideration be-cause of insufficient miles, but was told that if hebrought his miles up, to call back. The manager also tes-tified that he would send a memo to the random fleetcounselors seeking drivers who lived in a particular areaand would request they submit names of those interested,preferably those who had a proven track record.One of the Respondent's internal memorandum setsforth its then-current policy for transfer to the highvalue products division stating:4. The next step, probably one of the most impor-tant, is to contact the driver's current dispatcher inNew Products. This is vital because the dispatcherporbably knows the driver as well as anyone doesat NAVL. The dispatcher knows how many loadsthe driver has refused, if he consistently complains,why he is in debit balance, his current statementbalance, if he runs as hard as New Products ex-pects, etc. I always try to get the dispatchers togive me their own personal opinion of the driver.This can be extremely helpful because a driver'spersonality does not show up in any records, but isvitally important to his success inOne former driver was told by high value products thathe would need a good quality assurance rating and nodebit. Another driver testified a favorable recommenda-tion from his dispatch supervisor was withdrawn after aproblem with a delayed load and some load refusals Re-spondent's assessment records show that numerous per-formance standards and attitudes are evaluated and notedas well as notations about physical appearance that in-cluded comments such as ones that said the driverswould agree to shave his beard or get haircuts Similarcomments and evaluations also were made on internaltransfer request forms for Respondent's household goodsdivision.In the conduct of its day-to-day business, Respondenthas formulated practices whereby driver contacts withthe Company are channeled through dispatchers and"counselors." Respondent makes special efforts to avoidthe use of terms or titles that relate to the root "super-vise" in relation to any dealing between the Companyand drivers. Respondent asserts that it employs no one tosupervise the drivers; however, testimony shows that therole of the counselors was specifically designed to "en-hance" the driver's performance of his freight hauling.While Respondent's titles for various jobs have changed,"fleet administrator" or "senior fleet administrator" haveengaged in similar functions and "dispatch supervisors"alsb appear to have influential contact with drivers.The counselors serve Respondent as the equivalent ofsupervisors. They are assigned to a list of drivers andtheir main function is to perform a variety of duties in-cluding managing the drivers relation with the Company,approving and issuing advances and purchase orders,handling corrections to items on the drivers' quality as-sur ance reports, receiving questions and complaints fromdrivers, negotiating with drivers over sidenotes, perform-ing a weekly financial analysis for each of their drivers,initiating calls to drivers about shipper's complaints,delays, and cargo claims, initiating calls to discuss withdrivers the reasons for their being out of service, coun-seling drivers into returning to service and maximizingtheir handling of loads, and answering general questionsa driver has about the business. New drivers apparentlyare required to contact their counselors weekly. Thiscontinues until they establish regular weekly mileageover 2000 miles. The counselors regularly make evalua-tions of their assigned drivers; these evaluations are uti-lized by Respondent in transfers, quality assurance rat-ings, and terminations.Respondent also evaluates the counselors. Its records,describing the abilities of the counselors, which makesuse of euphemisms avoiding specific "supervisory" terms,reflect the use of phrases such as: was conscientious andexpected driver to be stern and made drivers increasetheir performance; "uses tools (30 day letters, etc.) tocontrol debts; needs to take disciplinary action towardsrepeated offenders; push drivers; can solve their prob-lems and make them understand the correct way to dothings relating to their business•can be firm when [she]has to; will work on keeping the drivers in service andpushing them to run harder when the tonnage is avail-able; and able to determine the times that it is not neces-sary to have tight reigns on the out of service."Respondent points out that drivers spend the majorityof their time on the road, unaccompanied by a companyrepresentative and thus under no direct personal supervi-sion. This situation, however, is inherent in the verynature of the job and I find that it is not indicative, oneway or the other, of independent contractor status. Therepresentative of the Company that drivers most fre-quently have contact with is one the many dispatchersemployed by Respondent. When a driver completes arun or when he otherwise wishes to come back to workfrom an "out of service" period (when he has not beenhauling freight for reasons such as vehicle repairs, illness, NORTH AMERICAN VAN LINES47time off, etc.), he phones a "callback" operator, and pro-vides the Company with basic information that includeshis identity, phone number, and location. The driver'sname is then added to the bottom of a continuouslymaintained computerized list of drivers who are waitingto be contacted by a dispatcher assigned to the particulargeographic region of the country from which the calloriginated. Dispatchers generally return calls to driversby consulting the callback list and returning the oldestcall listed. Drivers, however, may be contacted at theinitiative of a counselor or a dispatcher, especially thosethat have been in an out-of-service category. Respondentdescribes the next stage in the dispatch process as the be-ginning of "negotiations" between driver and dispatcher.Respondent's extensive computer system monitors theavailable freight, the assignment of loads, and the per-formance of each driver. Thus, when a dispatcher talkswith a driver regarding the assignment of his next load,his display screen tells him not only information aboutloads available in a particular origin/region but also themost recent information on the driver, including suchthings as the location of his residence, his length of serv-ice, type of contractor, identification of his counselor,details of his last several loads, and amount of yearly av-erage and last figure for each of the items: "cash home"payment, deficit balance, number of shipments, mileage,days home, and days out of service.2The dispatchers are specifically trained not only in thefunctions and use of the computer, but also in the art ofhow to "sell" loads to the drivers, how to "stress" bene-fits, and how to "overcome" objections.The actual process of "negotiation" by the dispatcherfollows the training format. A driver's reluctance toaccept an offered load is met with a "selling" of load,utilizing available computer data pertaining not only tothe load, but also information that relates to the driver'sperformance record. Although Respondent disclaims thatdispatchers utilize "threats," it is clear from the testimo-ny of some drivers and dispatchers that threats do occurand the driver is faced with the future prospect of notobtaining a timely load or a load with attractive mileagenot getting trips to desirable locations and having hisdebit balance grow if he rejects the load suggested bythe dispatcher. Also, he is placed in a position in whichhis nonacceptance of a load may be entered on the com-puter record as a "refusal."Once a load is accepted, the driver chooses his ownroute and running hours; however, estimated pickup anddelivery times are established and transmitted to Re-spondent's customers, and drivers are expected to meetthese goals.There is no indication that drivers are allowed to oper-ate (and lease to Respondent) their own trailers. Thus,although drivers may paint or decorate their tractor asthey wish, the trailer utilized carries the prominentcolors and logo of the Company. The overall impact ofthe unit conveys the impression that it represents the2 The cash home information apparently is no longer initially availableto the dispatcher but may be called up, especially by a counselor. Thischange apparently was made as a result of a complaint discussed at anadvisory counsel meeting.Company and customers look to and deal with drivers asrepresentatives of the Respondent.On occasion, especially in certain geographical areas,when the Respondent has a shortage of out-boundfreight, some drivers have sought to personally deal withpotential cutomers by attempting to arrange a "triplease" or to haul freight that is exempt from economicregulations. The basic agreement between the Companyand driver provides that drivers can trip lease, but onlysubject to Respondent's prior authorization. Dispatchersapparently are not authorized to grant such approvaland, in practice, approval from an authorized official isvery rarely given. On rare occasions, Respondent hassometimes arranged lease loads for drivers in order to re-locate a unit from a slow loading area to a heavier trafficlane. Respondent's drivers's records contains some tripleasing forms; however, there is no suggestion that thesetrip leases were arranged by the driver and then ap-proved by Respondent. Respondent also requires that thecredit rating of the potential shipper be confirmed beforeauthorization can be given and, in practice, the experi-ences encountered by drivers show a lack of any coop-eration by the Company. Also, for any trip leasing or in-dependent hauling of a load, Respondent applies a penal-ty of a $150 trailer rental fee and reserves the right toterminate the driver for ones unauthorized trip.Respondent's operations vice president testified thatdrivers can trip lease as long as they operate under Re-spondent's authority. He admitted that it did not encour-age trip leasing, as the trailer belonged to Respondent,and it appears that its real policy is not to grant requestsfor permission to trip lease, regardless of the circum-stances._VII. INDEPENDENT CONTRACTORS STATUS•CONCLUSIONSMy review of the record and the cases cited by theparties as well as other recent decisions of the Boardlead to the conclusion that the prevailing relationship be-tween Respondent and its drivers vest the right to con-trol the manner and means by which the service is per-formed in Respondent and therefore precludes the driv-ers from status as independent contractors.As a preliminary finding, I conclude that the status ofRespondent's drivers under the regulation of other agen-cies is not determinative here. In this connection, it isconcluded that the holdings of the Interstate CommerceCommission and the Internal Revenue Service (IRS) arenot of relevant value inasmuch as the ICC recently de-clined to exercise jurisdiction and has made no formalfindings on the independent contractor issue, and theIRS condsideration was in the primary form of a memo-randum of technical advice issued in 1973, when Re-spondent was primarily a hauler of household goods andrelated commodities, well before Respondent's operationshad expanded to the size and scope of its current nation-wide transportation of general commodities.Respondent emphasizes its "intent" and its contractualagreement with the drivers; however, the record showsthat Respondent's "intent" in designating its drivers asindependent contractors is an obvious effort to clothe the 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrelationship with the outward appearance of seeming in-dependence. This intent does not control the ultimate re-ality of Respondent's dealings with its drivers and it doesnot control the evaluation of the relationship as it fallswithin the applicability of the National Labor RelationsAct.Here, a constant theme of Respondent's organizationland administrative process is to reiterate the concept ofindependence and to avoid terminology that might inferan employee-supervisor relationship. I find that this por-trait of an independent relationship is a deliberate illusionpresented to drivers to induce them to perform basicover-the-road driving services for the Company so thatthe Company in turn may perform its common carrierobligations. As an incident of this form of relationship,the Respondent gains the perceived benefits of avoidingdirect and indirect labor cost and of avoiding significantcapital cost investment in costly tractor equipment, whilethe driver obtains a cents-per-mile commission for thetime he spends in performing the service and for his ini-tial investment in a downpayment on the tractor utilized.Here, Respondent operates with a daily dispatch ofthousands of drivers to serve thousands of customers andit does not allow the daily accomplishments of its oper-ations to be left to chance or to the uncontrolled person-al whims of individual drivers. Respondent does not limitits control of the operation to the ultimate result of itsservice•the delivery of the customer's freight. In actual-ity, Respondent has carefully and thoroughly structureits organization to allow the exercise of control over itstotal business endeavor, including the manner in whichits drivers perform their, services.In this connection the record shows that Respondent'scounselors act as the driver's supervisors. Also, bothcounselors and dispatchers regularly manipulate the dis-patch and work assignment process and exercise controlover any driver to attempt to operate in an independentmanner.A review of Respondent's transfer, recruiting, training,financing, licensing, and termination procedures andpractices shows a clear attempt by Respondent to givethe impression that drivers obtain an independent status;however, the substance of the relationship does not per-suasively indicate an independent contractor relationshipbetween the Compnay and its drivers. The actualities ofits practices show that drivers are selected and treated ina manner that is not inconsistent with status as an em-ployee. This is especially true in that drivers are effec-tively prohibited from trip leasing or other independentuse of their tractors and are otherwise made solely de-pendent on Respondent for any profit opportunitiesMoreover, drivers are presented with advancement possi-bilities that are coupled with evaluation of the mannerand means by which they perform their daily task, fac-tors that tend to be indicative of a permanent relation-ship and employee status.Respondent places special reliance on the drivers pro-prietary interest or investment in the business; however,it is recognized that it is not uncommon for employees invarious trades and occupations to provide their ownbasic education and training, to provide their own tools,equipment, or special clothing, or to make monetary in-vestments through stock purchase programs. Thus, evenif the owner-operator is considered to contribute his owntractor, free of domination or influence by Respondent,the mere contribution of a worker's capital investmentalone is not inconsistent with status as an employee.Here, Respondent supplies the total investment in thetrailer portion of the tractor-trailer unit, and its colorsand logo give a dominant impression that it is Respond-ent's vehicle. Significantly, it or its affiliate holds title to,sells, fmances, and otherwise dominates control of thevast majority of the driver's tractors. Respondent alsosupplies necessary paperwork and other material andprovides drivers with the numerous accessorial servicesdiscussed above. As noted, Respondent effectively pre-vents drivers from trip leasing or making any independ-ent use of the vehicles. Although a driver may ultimatelysecure full title and ownership in his tractor (or receivesome reimbursement for their payments when a vehicleis turned in), Respondent's records show that only 100 ofthe current drivers have obtained this proprietary inter-est in company-financed tractors, while only 100 othersindependently held or received vehicle ownership. Thus,the vast majority of the tractors used are held by theCompany with the driver being in a position substantiallyequivalent to that of a leasee. As noted, the trailer por-tion of the unit is unequivocally owned by the Company,and drivers are not allowed the option of owning a com-plete unit. Under these circumstances, I find that the pro-prietary interest of the predominant number of drivers isso qualified as to be more indicative of employee statusthan of status as an independent contractor, see H & HPretzel Co., 277 NLRB 1327 (1985).Significantly, mileage rates and other terms of thedriver-management contract are not negotiated with indi-vidual owner-operators or representatives, but are unilat-erally dictated by Respondent. Driver dissatisfaction inthe terms are not resolved by the process of independentbusiness negotiation, but become reflected in the obvi-ously high driver turnover rate.In 1984, this turnover rate approached 50 percent andI find it to be indicative of Respondent's position of uni-lateral control and the nonnegotiability of the purportedindependent relationship between the drivers and Re-spondent. While some efforts may be made by Respond-ent's counselors to retain drivers by including them torun more miles and thereby satisfying their equipmentobligations, drivers must relinquish their independenceand accede to effective acceptance of Respondent's dis-patching control in order to succeed.The conclusion reached is supported by Respondent'srecords of turnover reasons, despite its claim that 95 per-cent of the drivers leave on their own initiative. Some ofthese drivers obviously fall into a category in whichtheir financial situation, lack of sufficient income, andequipment indebtedness, coupled with their lack of suc-cess under Respondent's controlled dispatch procedures,dictate their departure. Other drivers admittedly are ter-minated at the Respondent's initiative and here again itappears that the root cause of such terminations often isbased on their failure to cooperate with Respondent's ex-ercise of control over their operations. NORTH AMERICAN VAN LINES49Respondent, citing Don Bass, supra, urges that controlaspects of the relationship relative to compliance withthe regulation of other governmental agencies cannot beconsidered applicable. As found above, however, Re-spondent's management of its drivers' activities goesbeyond those required by other regulations.The Board's most recent evaluation of owner-operatoremployee status occurred in Precision Bulk Transport, 279NLRB 437 (1986), citing Don Bass supra, in which anumber of factors similar to some of those involved wereconsidered, including restrictions on independent "tripleasing." In Precision the Board found that such restric-tions gave the Company control beyond that imposed byother Federal regulations and limited the drivers' enter-preneurial freedom. Because this factor essentially stoodalone, the Board found it insufficient to support a findingof statutory employee status in light of other factors. Theother facts in the instant case, however, differ significant-ly from those discussed in Precision. For example, indirect contrast to the instant case, the Precision driversreceived no instructions about the type of vehicle to buy,and the Company did not finance or maintain other con-trols over the vehicle. Here, Respondent not only has fi-nancial and other controls over most of the drivers' trac-tors, including retention of title and direction over repairwork, but it also owns the trailer portion of the tractor-trailer unit necessary to perform the service involved.Other factors that differ from the Precision case in-clude the fact that Respondent's drivers are shown to besubject to adverse personal actions such as being placedout of service, receiving refusal notations on theirrecords, being threatened with termination, and beingdenied recommendations for promotion or transfer whenthey refuse or attempt to refuse loads. Here, Respondentretains specific approval rights over the hiring of addi-tional or replacement drivers and it has provided majorassistance in obtaining licenses, insurance, tires, fuel, andother accessorial aids. Respondent does not allow driversto furnish their own trailers and it effectively disallowsdrivers the opportunity to arrange an independent backhaul.Here, the record shows that drivers who are not ter-minated gain a permanent working arrangement with Re-spondent and can transfer between divisions. They dobusiness in Respondent's name and with its assistance andguidance, they operate under an agreement that is notnegotiated but is promulgated and changed unilaterallyby Respondent, and they use the skills expected of ordi-nary truckdrivers, all factors consistent with employeestatus. See Standard Oil, supra.Here, despite the fact that some 200 drivers have inde-pendent ownership of their tractors and others are multi-unit operators (who, along with a few other experiencedoperators, tend to be allowed to exercise a quarterdegree of independence), such exceptions are not repre-sentative of the vast majority of the 2800 drivers in Re-spondent's commercial transport division. Thus, an over-view of the entire record leads to the ultimate conclusionthat a majority of Respondent's drivers are part of ahighly controlled relationship in which the Respondenteffectively manipulates and controls the daily mannerand means of its drivers' operations in a fashion that isnot typical of the traditional independent contractor.Accordingly, I conclude that the Respondent has notmet its burden of showing that its owner-operators areindependent contractors in the traditional sense. I other-wise find that the predominance of evidence shows thatthe drivers of Respondent's commercial transport divi-sion, as a class, are statutory employees within the mean-ing of Section 2(3) of the Act and are not independentcontractors within the meaning of the statutory exclu-sion.VIII. DRIVERS' ADVISORY COUNCILThe idea for a drivers' council was originated by anexecutive vice president for the commercial transport di-vision and implemented with the concurrence of Re-spondent's general counsel following exploratory meet-ings between other management personnel and somedrivers, and was designed to provide Respondent with ameans and forum for feedback and communications ofideas and policies. As noted above, a total of 6, 2-daymeetings were held in 1983 and 1984, each attended by12 driver members of the council, as well as Respond-ent's director of contractor relations, Kevin Lewis, sev-eral other management personnel, and a secretary, whotook minutes at all the meetings. And after each meetingLewis sent a letter to all fleet drivers setting forth high-lights of what occurred at the meeting.Respondent initially received requests to be on thecouncil from 90 to 100 drivers. Its dispatch manager thenmade out a file card with information about each driver'sweekly mileage and "cash home" records as well as hisaddresses, starting date, and fleet designation. Some com-ments about the driver's suitability for the council werealso noted. The final selection of members was made bymanagement and was arrived at by attempting to select across-section of the fleet, taking into account the statis-tics on the cards and information about the candidates.Respondent attempted to select drivers it thought were"good businessmen" and some drivers selected were"Vanguard" award-winning drivers, specifically knownto management. A manager also testified that there werea couple of individuals they positively knew they did notwant. One of these individuals was Boswell, who theyfelt would not provide an acceptable dialogue thatwould facilitate communication between managementand drivers. After the initial formation of the council,Respondent selected replacement members when anoriginal member left. Vice President Bruce testified thathe suggested Moats, a driver he had known from a pre-vious Vanguard trip and who had visited him in hisoffice. After a conversation either he or the Respond-ent's director of operations decided to select Moats. Fur-ther examination by the General Counsel, however, dis-closed that Moats also was known to management be-cause he had been a witness who testified on behalf ofRespondent in the investigation proceeding before theICC. When a Council member objected to Respondent'sunilateral action in selecting Moats, the director agreedthat the selection method had to have "credibility" andthereafter a system was devised that required Lewis to 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdevelop a list of drivers and candidate profiles. Membersof the director's staff prepared the profiles. This proce-dure was followed when the council next selected re-placements; however, Lewis also informed the councilthat "if management agreed with their selection" or thealternate, Lewis would then contact them.On a day-to-day basis, the council was actively man-aged by Lewis, who opened and responded to all corre-spondence it received. As noted, he also prepared thesummary of meetings sent to all drivers. On his own ini-tiative, Lewis also prepared "Rules of Order," which hesaid were designed not only to provide a productive at-mosphere, but also to limit any discussion of compensa-tion or grievance issues, to limit members to one crack ata topic, and to require the presentation of a unified frontby the council once a decision was reached.The meetings of the council were generally conductedat a local Fort Wayne hotel or motel. Respondent paidthe bills for the lodging and meals of the council mem-bers and the meeting rooms and it otherwise providedcomplete fmancial support for the council's functioning.Although the driver-council members were not paidwhile at meetings, this factor is not significant as thedrivers were not salaried, but rather were compensatedon a mileage basis. Here, the driver-council memberswere assigned specific loads to bring them to the FortWayne area or were paid loaded miles, regardless ofwhether they hauled any freight, and they were prefer-entially dispatcheed with return loads at the end of the 2-day meeting. Respondent further added to its financialsupport and oversight involvement by preparing and dis-tributing to all drivers a summary of what it consideredto be the main discussions of the meeting. Althoughsome council members had an opportunity to review thedistribution, there is no indication that they could or didmake any in the material prepared by management.The record shows that Respondent's council had nocharter, no regular offices (the position of chairman ro-tated for various meetings), and no provisions for fund-ing. It also is shown that the meeting schedules were setand coordinated by Respondent. Although members pur-portedly suggest topics for the next agenda, the meetingswere dominated by presentations by management, withonly a minor amount of the time set aside for drivers tomeet without officials. Otherwise, it appears that Lewisand the stenographer were always present.Respondent attempts to minimize the fact that thecouncil has suggested changes in company operations,but it does acknowledge that this did occur and thatsome suggestions were favorably acted on by manage-ment, including such things as reimbursement for ex-penses in washing Respondent's trailer equipment and ex-panding the availability of tire sale services. Respondentalso acknowledges that it publicly attributed severalother policy changes to the council, including restorationof a 30-day notice in its contract termination clause, butstates that these were changes it had already decided onand that they were not actual accomplishments of thecouncil and thus did not tend to demonstrate that thecouncil existed for the purpose of dealing with the Com-pany concerning working conditions.Here, I find that the council was created to be a vehi-cle for use by management in the dissemination of infor-mation and also for the exchange of information betweendriver and management concerning operations and,almost implicitly, working conditions. Once the councilwas created, it was then carefully and knowingly manip-ulated by Respondent in a transparent attempt to avoidany obvious display of dominance.Although the Respondent denies that its Drivers Advi-sory Council is a labor organization, the record, especial-ly minutes of the several council meetings, unquestion-ably show that the council engaged in discussions andsought resolutions of matters dealing with working con-ditions, grievances, and compensation. Section 2(5) of theAct defines a labor organization asany organization of any kind, or any agency or em-ployee representation committee or plan, in whichemployees participate and which exist for the pur-pose, in whole or in part, of dealing with employersconcerning grievances, labor disputes, wages, ratesof pay, hours of employment, or conditions ofwork.Here, the record shows that Respondent's driver-em-ployees participated in the meeting, but that some of thedrivers' ideas and recommendations were adopted bymanagement and some complaints were favorably actedon. Accordingly, I conclude that the Drivers' AdvisoryCouncil clearly falls within the statutory definition of alabor organization. See Clappers Mfg., 186 NLRB 324334 (1970), and Texas Bus Lines, 277 NLRB 626 (1985).Section 8(a)(2) of the Act provides:It shall be an unfair labor practice for an employ-er . . . (2) to dominate or interfere with the forma-tion or administration of any labor organization orcontribute financial or other support to it. . . .The critical factors for evaluation of illegal company as-sistance and domination of a labor organization are dis-cussed in Homemaker Shops, 261 NLRB 441 (1982), revd.in part at 724 F.2d 535 (1984). These include consider-ation of the organizational bylaws and governing rules;whether there are regular officers and provisions fordues; who had authority to schedule meetings, electionprocedures, and grievance handling; and whether theCompany pays wages and other cost.Respondent, while admitting that it originated the con-cept of the council, suggests that it did not unilaterallyimplement the concept but acted only after getting "en-thusiastic" endorsement of the idea and requests by 90 to100 volunteers to serve. It suggested that there is no evi-dence of driver opposition to the council concept; how-ever, it does not address the fact that the drivers werenever presented with any opportunity to vote for oragainst the concept. It also failed to recognize the nega-tive corollary that can be implied by the fact that ofsome 2500 drivers in the commercial transport division,2400 failed to volunteer their endorsement of the council.On brief, the Respondent also suggested that no infer-ence should be drawn that the selection of replacement NORTH AMERICAN VAN LINES51council member Moats was based on its knowledge thathe had testified on Respondent's behalf in the ICC pro-ceeding. My review of the record, however, indicatesthat Vice President Bruce was a reluctant witness whoattempted to minimize his knowledge of events, and I be-lieve that both his testimony and that of then Director ofOperations Phillabaum are sufficiently ambiguous toallow room for a valid inference that Moats was selectedto be on the council because he was a driver whose fa-vorable and cooperative attitude toward Respondent wasknown to management.As noted, Respondent selected the original members ofthe council, it played a substantial role in determining re-placements, and it appears that it also reserved to itselfthe power to veto the council's selection of replacementmembers. Also, when a body of rules governing the op-eration of meetings was created, it was proposed bymanagement. These rules, in addition to providing a pro-cedural framework for the conduct of meetings, alsomade an attempt to control discussions dealing directlywith issues of compensation or grievances, two specificfactors that would clearly tend to indicate that the coun-cil functioned as a labor organization. Here, I find thatRespondent's action in establishing these restrictive rulesalso is indicative of Respondent's exercise of coercion,and restraint of the council in order to prevent it fromeffectively representing the interest of employees. Thisfactor in particular distinguishes the instant case from thesituation discussed by the court in the Homemaker case,supra, relied on by Respondent.In connection with the issue of funding, it is clear thatthe council existed solely at Respondent's sufferance.Motel accommodations as well as meals and meeting fa-cilities for driver members and attending managementpersonnel were completely paid for by Respondent andclearly go beyond the minimal compensation discountedby the court in Homemaker, supra at 547.Under the circumstances, I find that the reality of theCompany's involvement in the initial formation of thecouncil, in June 1983, in the early operation of the coun-cil, and through the period of subsequent modification in1984 requires a conclusion that Respondent has dominat-ed and interfered with both the formation and adminis-tration of a labor organization.Respondent, however, urges that its creation of thecouncil and its most active involvement in council affairsoccurred in 1983, a time outside the 10(b) limitationperiod. A review of the record of council meetingsduring portions of 1984, a timeframe that unquestionablyfalls within the 10(b) period, shows the following:During the Council meeting on 4 April 1984, Directorof Contractor Relations Lewis served as chairman,rather than any employee member. The discussion cov-ered numerous questions and complaints on operationalconditions, including a complaint that phone clerks weretoo arbitrary in dealing with drivers. Respondent repliedwith an assurance that rules would be loosened. Also, acompany representative gave a presentation of "thingsthat were changed as a result of the last meeting" and,among other things, listed the following:Tractor purchase/SaturdaysWash bay quality/quantityFort Wayne off site work scheduleCredit cards and personnel checks acceptedLos Angeles off siteModified weekend purchase ordersVehicle service adding two more phonesExpanding vehicle service inbound Watts linesfrom 5 to 7Mastercharge-Visa benefits April 23, 1984 in FortWayneExpand third shift at tractor shopTractor shop will have Watts line April 16, 1984At that same meeting council also replaced the hus-band-wife team members and another member of thecouncil, and selected an alternate. Lewis' notes for thatmeeting stated:I told council I would contact Mr. and Mrs.Bingham if management mutually agreed. [and] willget management approval for new members (or al-ternate) contact new members to see if they are in-terested, then ask them to be members.During the meetings on 10 and 11 July 1984, ChargingParty Boswell attempted to attend but was asked toleave. He left after further being asked if he wanted themto call the police. The council then replaced a memberafter receiving candidate profiles prepared by manage-ment. It also brought up and discussed expansion ofgroup insurance participation and vehicle insurance cost."Call back" problems with dispatchers were raised andmanagement replied that improvement would be attempt-ed. A member questioned whether drivers had a choicewhere to have tractors repaired and an example wasgiven in which driver was not given a choice. Manage-ment promised to see what could be done.During the meetings of 30 and 31 October 1984, thecouncil discussed the renovation of Respondent's facilityin Los Angeles with phones and laundry equipment, andmanagement gave assurance of improvements. Otherproblems, including a specific discussion of dispatchersplacing drivers out of service to force them to takeloads, were discussed and a statement was made that thecouncil did not want the benevolent association at coun-cil meetings.This brief summary of events at council meetingsduring the 10(b) period shows that the council discussedconditions of employment that were acted on by theCompany, and that the Company exercised dominationover the council through such activities as chairing ameeting and controlling selection of replacement councilmembers. Also, direct expenditures by Respondent ofseveral thousand dollars occurred for these meetings and,accordingly, I conclude that Section 10(b) is not a bar tothis proceeding.Moreover, these latter factors do not stand alone butexist together with Respondent's original actions in orga-nizing, assisting, and dominating the council prior to the10(b) period, and it is shown that the 1984 actions of thecouncil otherwise were a continuation of Respondent's 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD -original improper activities. Compare Al Bryant, Inc., 260NLRB 128, 135 (1982).Under these circumstances, I conclude that the Gener-al Counsel has shown by a preponderance of the evi-dence that Respondent has unlawfully formed, dominat-ed, and rendered assistance to a labor organization inviolation of Section 8(a)(2) and (1) of the Act, as alleged.CONCLUSIONS OF LAW1.Respondent North American Van Lines, Inc. is anemployer within the meaing of Section 2(2) of the Actand has engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The owner-operators who perform transportationservices for and under contract with Respondent's Com-mercial Transport Division are employees under Section2(3) of the Act and collectively do not have status as in-dependent contractors.3.North American Van Lines Commerical TransportDivision Drivers Advisbry Council is a labor organiza-tion within the meaning of Section 2(5) of the Act.4.By dominating, assisting, supporting, and interferingwith the formation and administration of the council, Re-spondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(2) and (1) ofthe Act.THE REMEDYHaving found, as set forth above, that the Respondenthas engaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takecertain affirmative action set forth below designed to ef-fectuate the policies of the Act.It having been found that the Respondent has dominat-ed and interfered with the formation and administrationof the employees' advisory council, and has contributedsupport thereto, it is recommended that the Respondentcease and desist from such conduct and it is further rec-ommended that it be ordered to completely disestablishthe council.As part of the relief sought, the General Counsel alsoseeks imposition of a so called visitatorial clause wherebythe Board would be authorized to engage in certain dis-covery activities in order to monitor compliance. Al-though the imposition of such a provision recently hasbecome a common practice, there is no showing that it isof particular applicability or usefulness in dealing withthe type of unfair labor practices involved in this pro-ceeding. Accordingly, the request is denied and no visita-torial clause will be imposed as part of the Order.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, North American Van Lines, Inc.,Fort Wayne, Indiana, officers, agents, successors, andasssigns, shall, jointly and severally1. Cease and desist from(a)Dominating or interfering with the administrationof North American Van Lines Commercial TransportDivision Drivers Advisory Council, or with the forma-tion or administration of any other labor organization ofits employees, and contributing support to North Ameri-can Van Lines Commercial Transport Division DriversAdvisory Council or to any other labor organization ofits employees.(b)Recognizing, or on any manner dealing with,North American Van Lines Commercial Transport Divi-sion Drivers Advisory Council, or any reorganization orsuccessor thereof, as a representative of any of its em-ployees for the purpose of dealing with the Respondentconcerning grievances, labor disputes, wages, rate ofpay, hours of employment, or other conditions of work.(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Completely disestablish North American Van LinesCommercial Transport Division Drivers Advisory Coun-cil.(b)Post at its Fort Wayne, Indiana facilities copies ofthe attached notice marked "Appendix."4 Copies of thenotice, on forms provided by the Regional Director forRegion 25, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.3 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."